Citation Nr: 1631086	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  08-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2009, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record.

The Veteran's appeal was previously before the Board in October 2009, May 2011, and November 2014.  Most recently, in December 2015, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  Thereafter, the AOJ issued a February 2016 Supplemental Statement of the Case (SSOC), continuing the previous denial of the Veteran's claim.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

A chronic pulmonary disability did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for establishing service connection for a pulmonary disability are not met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

By a March 2006 letter, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a January 2009 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There has been no argument that the notice was insufficient.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, private treatment records, and statements from the Veteran and his representative.  These VA treatment records included updated records dated since August 2011, in compliance with the directives of the Board's December 2015 remand.  The Board is not aware of, and neither the Veteran nor his representative has suggested the existence of, any additional pertinent evidence not yet received.

In addition, pursuant to the Board's December 2015, the Veteran was afforded a new VA examination in February 2016, the report of which is of record.  The Board finds that the February 2016 examination report, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show the onset of pertinent disability in service or its relationship to active duty would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Based on the foregoing, the Board finds that VA has complied with the VCAA duty to assist requirements, to include substantial compliance with the Board's December 2015 remand directives.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board also finds that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with).


II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, in the absence of proof of a current disability, there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In order to satisfy the "current disability" requirement, there must be evidence of the condition at some time during the claim period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether the current disability element has been met).

Service connection will be presumed for tuberculosis, if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Evidence of activity on comparative study of X-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a) (2015).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374 (2015). 

In Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992), the Court held that, pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may not grant service connection for pulmonary tuberculosis unless a claimant submits VA or service physician diagnoses thereof, or submits the diagnoses of a private physician supported by clinical, X-ray, or laboratory studies or evidence of hospital treatment.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran claims that he has a current pulmonary disability that is related to his service.  However, the Board concludes that service connection is not warranted because the primary criterion of establishing a current disability has simply not been met.

Notably, a review of the Veteran's STRs shows no diagnosis of a pulmonary disability.  While the STRs reveal that the Veteran had a positive PPD test in May 1984 during service, a positive PPD test is not itself a "disability," rather it is a finding on a laboratory tuberculin test used in exploring a possible diagnosis of tuberculosis; purified protein derivative examination is used to test for exposure to Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).  Moreover, a May 1984 chest X-ray revealed no significant abnormalities.  A June 1984 treatment record demonstrates that the Veteran was prescribed a preventative treatment of isoniazid (INH).  However, service treatment records still do not show that the Veteran was ever diagnosed with tuberculosis or any chronic residuals related to tuberculosis.

Moreover, the post-service medical evidence of record fails to demonstrate a pulmonary disability.  The medical evidence of record shows that the Veteran had a positive PPD test in February 2007 and was prescribed INH treatment thereafter.  However, as discussed above, a positive PPD test is not itself a "disability."  Chest X-ray and computed tomography (CT) examinations were performed.  The chest X-ray revealed scattered calcified granulomas; no infiltrate and pleural effusion was seen, and no acute cardiopulmonary disease was found.  The CT showed patent central airways and found no evidence of lung nodules, masses, or infiltrates.  

In August 2011, as part of a VA examination, the Veteran underwent a chest X-ray and pulmonary function testing (PFT).  Scattered calcified granulomas with no dominant noncalcified nodule were seen; the lungs were free of infiltrate and no pneumothorax or pleural effusion was observed.  It was reported that the chest X-rays revealed no acute abnormality.  PFT revealed that the Veteran achieved 112% FEV-1/FVC, which was found to most accurately reflect the Veteran's condition.  While PFTs revealed mildly restrictive ventilatory defect, no airflow limitation and no diagnosis of a pulmonary disability was found.

The Veteran was afforded another VA examination in February 2016, in which the examiner concluded that the Veteran did not have or had ever been diagnosed with a respiratory condition, specifically stating that the Veteran had no clinical evidence of an active pulmonary condition.  In support of this conclusion, the examiner noted that the Veteran was born in the Dominican Republic.  The examiner stated, "[i]t should be noted that all Dominican born persons (before 1980) are PPD positive as BCG vaccination was enforced there because of the very high incidence of TBC in that country."  He further stated, "the period from the time of exposure to the bacillus and the time one becomes PPD positive is much longer than a week," noting that the Veteran tested positive for PPD on May 7, 1984, after entering service on May 1, 1984.  The examiner also noted that the Veteran reported that his private medical doctor did not feel that he had active pulmonary disease and consequently had not provided him with respiratory medication.  In addition, the examiner noted the following diagnostic testing in support of his conclusion: the August 2011 chest X-ray revealing no acute abnormalities; the June 2007 CT revealing no evidence of lung nodules, masses, or infiltrates; and the August 2011 PFT.  

A thorough review of the Veteran's STRs, post-service medical treatment records, and VA examination reports, do not reflect the Veteran experiences any current pulmonary disability or has experienced a pulmonary disability during the appeal period, particularly as a result of his in-service positive PPD test; and active tuberculosis did not manifest within three years of his separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Both in-service and post-service medical treatment records are negative of a diagnosis of a pulmonary disability, particularly tuberculosis.  The Veteran's lungs and chest have been clinically evaluated as having no abnormalities on various diagnostic testing.  The granulomatous changes seen on x-rays have not been associated with any disease process.  Additionally, during the February 2016 VA examination, the Veteran himself acknowledged that his private medical doctor did not feel he had active pulmonary disease and that he was undergoing no current treatment for any pulmonary disease.  

In sum, even though the Veteran did have an in-service positive PPD test, neither tuberculosis nor any other pulmonary disability has been shown since that time.  Significantly, although the Veteran has had positive PPD tests, service connection is not available based solely on such a showing.  See 38 C.F.R. §§ 4.1, 4.10 (2015); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). 

To the extent that the Veteran asserts that he currently has tuberculosis or that he had tuberculosis during the appeal period, the Veteran is not competent to diagnose a pulmonary disability, as he has not been shown to have the medical education, training and/or experience necessary to do so.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

There is no other competent evidence that demonstrates a diagnosis of a pulmonary disability during the appeal period or a diagnosis of tuberculosis within three years of the Veteran's separation from service, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  In light of the lack of competent evidence of a diagnosed disability, the weight of the evidence is against a finding of service connection for a pulmonary disability.  See Brammer, supra.  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for a pulmonary disability must be denied.  See 38 U.S.C.A. §§ 1131, 5107; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. §§ 3.303.


ORDER

Entitlement to service connection for a pulmonary disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


